[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE DEFENDANTS' MOTION TO STRIKE
For the reasons stated in Wessell v. Coffey, Superior Court, judicial district of New London at Norwich, Docket No. 106592 January 9, 1996, Hendel, J.), the defendants' motion to strike counts three and five is granted. See also Hensley v. 969Associates, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 155522 (June 5, 1997, Karazin, J.);Laverty v. The Stop  Shop Supermarket, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 554032 (October 15, 1996, Hennessey, J.); Brown v. Shawmut NationalCorporation, Superior Court, judicial district of New Haven, Docket No. 383347 (July 30, 1996, Corradino, J.); Anzellotti v.National Amusements, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 546129 (February 20, 1996, Hennessey, J.). The derivative loss of consortium claims based on those counts, therefore, are also legally insufficient. Thus, the defendants' motion to strike counts four and six is also granted.
Accordingly, the defendants' motion to strike counts three, four, five, and six is granted.
Martin, J.